         Case 1:19-md-02878-NMG Document 303 Filed 12/08/20 Page 1 of 5




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


IN RE: RANBAXY GENERIC DRUG APPLICATION
ANTITRUST LITIGATION                    MDL No. 2878


THIS DOCUMENT RELATES TO:
                                                              Master File No.
      All Cases                                               19-md-02878-NMG




       JOINT STATUS REPORT ON DEFENDANTS’ MOTION TO COMPEL THE
         PRODUCTION OF NON-PARTY ASTRAZENECA L.P.’S SALES DATA

        Pursuant to Magistrate Judge Kelley’s December 3, 2020 Order (ECF No. 302), Defendants

 Ranbaxy Inc. and Sun Pharmaceutical Industries Ltd., and non-party AstraZeneca L.P.

 (“AstraZeneca”) held multiple meet and confer sessions concerning (1) this Court’s November 12,

 2020 order granting Defendants’ September 23, 2020 motion to compel the production of

 AstraZeneca’s transaction-level sales data (ECF Nos. 256, 257, 298); and (2) AstraZeneca’s

 motion for reconsideration of the Court’s November 12, 2020 Order (ECF Nos. 299, 300). The

 parties hereby submit the following joint status report, filed by Defendants with AstraZeneca’s

 consent, regarding their efforts to resolve Defendants’ motion.

        Defendants’ Position: During the Court’s last hearing, AstraZeneca was instructed to

 produce two categories of data: (1) administrative fees paid to group purchasing organizations and

 wholesalers, and (2) rebates paid in connection with Medicaid programs. This Court directed the

 parties to confer regarding the timing and scope of discovery. Unfortunately, the parties have

 reached an impasse. In response to AstraZeneca’s motion for reconsideration concerning its stated


                                                 1
        Case 1:19-md-02878-NMG Document 303 Filed 12/08/20 Page 2 of 5




burden in connection with producing the rebate data, Defendants asked AstraZeneca whether they

could prioritize certain years of data so that Defendants did not receive all of the requested data

immediately prior to their deadline to serve expert reports and respond to Plaintiffs’ motions for

class certification. AstraZeneca did make an offer to produce data from 2017-2019, noting that it

would be more convenient to produce than data from 2012-2016. Unfortunately, the parties were

unable to reach an agreement that would allow Defendants to receive the most critical years of

data, 2012-2016, by mid-December. Defendants also made an offer concerning a potential

declaration, which would address both Defendants’ request for a deposition as well as the

requested data, however, the parties were unable to reach agreement regarding such a declaration.

       As stated in the parties November 5, 2020 joint status report (ECF No. 293), Defendants

maintain that this data is relevant. The rebates specifically provide key information as to the net

price received by AstraZeneca for its Nexium products, which may impact not only on the prices

paid by other purchasers but also the total volume of products sold, including those distributed by

potential class members.1 There is no reason to disturb this Court’s November 12, 2020 Order.

Defendants respectfully request that the Court direct AstraZeneca to complete its production of the

Medicaid rebate data no later than December 17, 2020, one week after its original deadline.

       AstraZeneca’s Position: On December 3, upon receiving AstraZeneca’s motion to

reconsider, the Court ordered the parties “to confer regarding the scope of discovery to be provided

and the timing of the discovery.” Despite AstraZeneca’s best efforts, the parties have not reached

agreement.




1
    Defendants intend to file an opposition to AstraZeneca’s November 30, 2020 Motion for
    Reconsideration, which will also address these issues.
                                                 2
        Case 1:19-md-02878-NMG Document 303 Filed 12/08/20 Page 3 of 5




       As AstraZeneca wrote in the motion to reconsider, and as reflected in Charles Fidler’s

declaration, AstraZeneca cannot practicably produce all of the outstanding data by the December

10 deadline. (See ECF Nos. 299, 299-1.) However, AstraZeneca has been working diligently to

produce the majority of the outstanding data as quickly as possible—and before the deadline—

including in a production on November 20.

       In addition, consistent with the Court’s order, AstraZeneca has attempted in good faith to

reach an agreement with Plaintiffs that will allow it to meet the deadline. However, those

discussions have not been productive. On December 4, the parties discussed two potential

compromises. First, Defendants offered to drop their request for the outstanding Medicaid rebate

data—the portion of the outstanding data that AstraZeneca does not believe it can produce by

December 10—in exchange for AstraZeneca’s agreement to provide a declaration relating to the

data that AstraZeneca has already produced in this matter. The draft declaration that Defendants

provided for AstraZeneca’s consideration does not discuss Medicaid rebates, but rather refers

repeatedly to the documents in AstraZeneca’s previous productions. AstraZeneca informed

Defendants that it could not practicably review and agree to such a declaration in the available

time, and noted that the requested declaration did not appear to be reasonably related to the

outstanding Medicaid rebate data.

       Second, Defendants suggested that AstraZeneca could prioritize the production of certain

data, and specifically prioritizing data from the years 2017 through 2019, because it is stored in an

active database. When the parties spoke again this morning, AstraZeneca informed Defendants

that—at great effort and expense—it could commit to producing the Medicaid data for 2017

through 2019 no later than December 23, and likely sooner. AstraZeneca expected this to be

welcome news, because Defendants have repeatedly represented that the outstanding data is only


                                                 3
        Case 1:19-md-02878-NMG Document 303 Filed 12/08/20 Page 4 of 5




useful to them if they receive it by early December, in advance of class certification briefing.

However, Defendants responded that the data from 2017 through 2019 is not a priority, and they

would prefer that AstraZeneca allocate resources to prioritize data from 2012 through 2016.

       Despite its best efforts, AstraZeneca has not been able to reach an agreement with

Defendants, and it is unable to meet the December 10 deadline. As a result, AstraZeneca

respectfully asks the Court to reconsider its previous ruling.



Dated: December 8, 2020

/s/ Kyla A. Jackson                              /s/ Robert Tilley
Jay P. Lefkowitz, P.C.*                          Einar Stole (pro hac vice)
Devora W. Allon, P.C.*                           Robert Tilley (pro hac vice)
Robert W. Allen, P.C.*                           COVINGTON & BURLING LLP
Kyla A. Jackson*                                 One CityCenter
KIRKLAND & ELLIS LLP                             850 10th St. NW
601 Lexington Avenue                             Washington, DC 20001
New York, NY 10022                               Tel: 202.662.6000
Tel: (212) 446-4970                              estole@cov.com
lefkowitz@kirkland.com                           rtilley@cov.com
devora.allon@kirkland.com
bob.allen@kirkland.com                           Counsel for AstraZeneca L.P.
kyla.jackson@kirkland.com
*admitted pro hac vice

Counsel for Defendants




                                                  4
        Case 1:19-md-02878-NMG Document 303 Filed 12/08/20 Page 5 of 5




                               CERTIFICATE OF SERVICE

       I, Kyla Jackson, hereby certify that this document was electronically filed with the Clerk

of the Court for the District of Massachusetts by using the CM/ECF System, which will provide

notification of such filing on all registered CM/ECF users and electronic copies will be sent to

those indicated as non-registered ECF participants on this 8th day of December 2020.


Dated: December 8, 2020                             /s/ Kyla Jackson
                                                    Kyla Jackson




                                               5
